                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA

IN RE:                                               *      CASE NO. 20-11419

GENESIS VENTURE LOGISTICS, L.L.C.                    *      CHAPTER 11

         DEBTOR                                      *      SUBCHAPTER V



                     OBJECTION TO PROOF OF CLAIM NUMBER 1
                        FILED BY ST. PAUL BARGE LINE, INC.


         NOW INTO COURT, through undersigned counsel, comes Genesis Venture Logistics,

LLC (“GVL” or the “Debtor”), who hereby submits this Objection (the “Objection”) to Proof of

Claim No. 1 Filed by St. Paul Barge Line, Inc. (the “SPBL Claim”) in the amount of

$408,795.47, and in support thereof, states as follows:

                       JURISDICTION, VENUE, AND AUTHORITY

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A) and (B).

         2.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.    The statutory basis for the relief sought herein arises from Section 502 of Title 11

of the United States Code (the “Bankruptcy Code”), Rule 3007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule 3007-1 of the United States

Bankruptcy Court for the Eastern District of Louisiana.

                     BACKGROUND AND PROCEDURAL HISTORY

         4.    On August 7, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Subchapter V, Chapter 11 of the Bankruptcy Code.




{00374517-3}
            5.        On August 18, 2020, St. Paul Barge Line, Inc. (“SPBL”) filed the SPBL Claim

against GVL asserting a general unsecured claim in the amount of $408,795.47 for “services

rendered, equipment leased.”

            6.        The SPBL Claim stems from a Barge Charter Contract (the “Charter Contract”)

entered into between GVL and SPBL on July 16, 2018. The Charter Contract states that all

invoices from SPBL to GVL will be submitted “during the first week of each month of charter

hire and payable by the thirtieth day of each month.”1 The Charter Contract then allows for

interest to accrue at 10% for any amounts not paid.

            7.        The Charter Contract also includes a “no-lien provision” wherein the Charter

Contract expressly states that “Charterer [GVL] nor the master has any right to create, incur, or

permit to be imposed upon the Vessels, and [sic] liens whatsoever, except for crew’s wages and

salvage.”2

            8.        Attached to the SPBL Claim are four invoices: SPBL 106; SPBL 107; SPBL 108;

and SPBL 109.

            9.        Firstly, SPBL improperly calculated the interest owed on the SPBL invoices in

that Exhibit 2 to the SPBL Claim states the due date for each invoice as being the same day the

invoice was issued, in contradiction to the terms of the Charter Contract. As stated in the Charter

Contract, the invoices were to be submitted in the first week of the month with payment due by

the 30th day of the same month, not the same day of the invoice.

            10.       Secondly, GVL disputes any and all charges and fees associated with invoice

SPBL 109 for the reason that it has no record of ever receiving that invoice and disputes the


1
    See Charter Contract at ¶ 4, attached as Exhibit 3 to the SPBL Claim.

2
    See id. at ¶ 9.



{00374517-3}
validity of SPBL 109. Further, and in the alternative that the Court does not set aside invoice

SPBL 109 entirely, invoice SPBL 109 includes charges for removing liens placed upon the

vessels by American Commercial Barge Line, LLC (“ACBL”) despite the fact that there was a

no-lien provision in the Charter Contract, which was carried onboard the vessels under the

Charter Contract and which prevented any such liens from lawfully being placed on the vessels.

Any maritime liens alleged to have been placed on the vessels by ACBL were unlawful and GVL

cannot be held responsible for any such unlawful liens.

                                    RELIEF REQUESTED

         11.   By this Objection, GVL respectfully requests that, pursuant to 11 U.S.C. §

502(b)(1), this Court enter an order reducing the SPBL Claim by eliminating all improperly

calculated interest on the SPBL invoices. Additionally, GVL requests that this Court reduce the

amount of the SPBL Claim by eliminating all amounts alleged in SPBL 109 for the reason that

invoice SPBL 109 is for fees not owed by GVL, or in the alternative, reduce the amount alleged

in invoice SPBL 109 by $20,000.00, which is attributable to the removal of the unlawful

maritime liens in favor of ACBL.

                                   BASIS FOR OBJECTION

         12.   Section 502(b)(1) of the Bankruptcy Code excludes from allowed claims any

claim that “is unenforceable against the debtor and property of the debtor, under any agreement,

or applicable law for a reason other than because such claim is contingent or unmatured.”

         13.   Additionally, attached hereto as Exhibit 2, is GVL’s Balance Details for the St.

Paul Barge Line, Inc. account (the “SPBL Statement”). As shown on the SPBL Statement, the

total amount outstanding and owed to SPBL by GVL is $227,250.00. This includes $21,000.00




{00374517-3}
for invoice SPBL 106; $91,500.00 for invoice SPBL 107; and $114,750.00 for invoice SPBL

108.

           14.      The due date for invoice SPBL 106 was February 28, 2019. 3 Allowing for 10 %

interest, as stated in the Charter Contract, from the due date to the Petition Date (525 days),

interest on invoice SPBL 106 comes to $3,020.54 for a total principal and interest of $24,020.54

owed on invoice SPBL 106.

           15.      The due date for invoice SPBL 107 was July 30, 2019. Allowing for 10% interest

from the due date to the Petition Date (372 days), interest on invoice SPBL 107 comes to

$9,325.47 for a total principal and interest of $100,325.47 owed on invoice SPBL 107.

           16.      The due date for invoice SPBL 108 was November 30, 2020. Allowing for 10%

interest from the due date to the Petition Date (250 days), interest on invoice SPBL 108 comes to

$7,859.58 for a total principal and interest of $122,609.58 owed on invoice SPBL 108.

           17.      As stated above, GVL has no record of invoice SPBL 109 and disputes its validity

entirely. As such, no amounts owed under invoice SPBL 109 are enforceable and must be

excluded from the SPBL Claim amount.

           18.      The total for invoices SPBL 106, 107, and 108 is $246,955.59.

           19.      The SPBL Claim is further unenforceable against the Debtor to the extent that the

SPBL Claim includes any amounts alleged in invoice SPBL 109; or in the alternative, the

$20,000.00 included in invoice SPBL 109 is unenforceable against the Debtor for the reason that

any liens placed upon the SPBL vessels were unlawful due to the no-lien clause in the Charter

Contract.



3
    See Charter Contract at ¶ 4.



{00374517-3}
         20.   46 U.S.C. § 31341 creates an assumption that the master of a vessel or an agent

appointed by a charterer of the vessel has authority to encumber the vessel with a maritime lien

under the United States Code. “When, however, the charter party, with knowledge of which the

material-man is charged, prohibits the creation of a lien for supplies ordered by the charterer or

the charterer's representative, no lien will attach.” Dampskibsselskabet Dannebrog v. Signal Oil

& Gas Co. of California, 310 U.S. 268, 275, 60 S. Ct. 937, 941, 84 L. Ed. 1197 (1940); Schilling

v. A/S D/S Dannebrog, 320 F.2d 628, 632 (2d Cir. 1963) (“[no-lien] clause is sufficient to

preclude a lien in a supplier who knows or should know of its existence in the charter.”); Carr

Oil Co. v. Steel Vessel, Offshore Salvor, 302 F. Supp. 521, 524 (E.D. La. 1968) (“There is

abundant authority holding that a marine supplier is under the affirmative duty to inquire and

investigate as to the existence of a charter and its terms; that the presumption of authority in the

Master to incur liens disappears where the supplier fails to exercise due diligence to determine

whether or not such authority exists; that a supplier is chargeable with notice of the existence of

the charter and of its restrictions, if he could have ascertained either by reasonable investigation,

and that a mistaken belief to the contrary is unavailing.”).

         21.   As stated above, the Charter Contract has a no-lien clause that removes the

authority of GVL to allow liens to attach to the vessel and any materialman, including ACBL, is

charged with the duty to perform reasonable investigation into the Charter Contract and to

inquire as to whether there exists a no-lien clause. In this case, the existence of the no-lien

clause made any lien that ACBL claims attached to the vessels unlawful for the simple fact that

GVL did not have the authority to grant any such liens. GVL cannot be held accountable for

SPBL’s payment to ACBL. SPBL’s claim for the removal of a nonexistent lien is unenforceable




{00374517-3}
and, to the extent that invoice SPBL 109 can be included at all (which the Debtor denies), the

SPBL Claim must be reduced in amount by the $20,000.00 payment allegedly made to ACBL.

         22.   After discounting the $20,000.00 paid to remove the unlawful liens asserted by

ACBL, the new amount owed on invoice SPBL 109 is $141,712.86. Calculating interest on that

adjusted amount and using a due date of June 30, 2020 (the same month the invoice was issued),

the new interest calculation is $1,475.36. To the extent the Court allows invoice SPBL 109 to be

included in the SPBL Claim at all, the amount of principal and interest owed on SPBL 109

should be reduced to a total of $143,188.22.

                                 RESERVATION OF RIGHTS

         23.   This Objection is limited to the grounds stated herein. Accordingly, it is without

prejudice to the rights of the Debtor or any other party in interest to object to the SPBL Claim on

any grounds whatsoever and the Debtor expressly reserves all further substantive or procedural

objections it may have. Nothing contained herein should be construed as: (a) an admission as to

the validity of all or any portion of a prepetition claim against any Debtor, except to the extent

described in the Debtors' schedules; (b) a waiver of any party's right to dispute any prepetition

claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this

Objection or any order granting the relief this objection requests; (e) a request or authorization to

assume any prepetition agreement, contract, or lease under Section 365 of the Bankruptcy Code;

or (f) a waiver of the Debtors' rights under the Bankruptcy Code or any other applicable law.

                                             NOTICE

         24.   The Debtor has served a copy of this Objection on (i) the Office of the United

States Trustee, and (ii) St. Paul Barge Line, Inc. and/or its counsel. The Debtor submits that



{00374517-3}
notice of this Objection is sufficient under Bankruptcy Rule 3007 and that no further notice is

necessary.

         WHEREFORE, the Debtor respectfully requests that the Court enter an Order:

        Reducing the allowable amount of Proof of Claim Number 1 filed by St. Paul Barge Line,

         Inc. to an amount of $246,955.59, which excludes invoice SPBL 109 and represents a

         corrected calculation of prepetition accrued interest; or

        In the event the Court does not expunge invoice SPBL 109 in its entirety, invoice SPBL

         109 should be reduced by $21,493.07.00, which represents the amount allegedly paid by

         St. Paul Barge Line, Inc. to remove the unlawful liens asserted by American Commercial

         Barge Line, LLC and a corrected interest calculation based on that reduced amount,

         thereby allowing SPBL a general unsecured claim in the amount of $390,143.81, which

         represents the total for invoices SPBL 106, 107, 108, and 109 (less the $20,000.00 lien

         removal fee) with properly calculated interest; and

        Granting such other further relief to which the Debtor may be entitled.



November 23, 2020                              /s/Michael Landis
                                               Greta M. Brouphy (La Bar No. 26216)
                                               Michael E. Landis (La Bar No. 36542)
                                               Heller, Draper & Horn, L.L.C.
                                               650 Poydras Street, Suite 2500
                                               New Orleans, Louisiana 70130-6103
                                               Tel: (504) 299-3300/Fax: (504) 299-3399
                                               E-mail: gbrouphy@hellerdraper.com
                                               E-mail: mlandis@hellerdraper.com

                                               Counsel for the Debtor




{00374517-3}
                                  CERTIFICATE OF SERVICE

       I, Michael E. Landis, Counsel for Debtor, do certify that I caused the Objection to Proof
of Claim No. 1 filed by St. Paul Barge Line, Inc. to be served on November 23, 2020, via the
Court’s ECF Notification System as follows:
        Christy Renee Bergeron        Christy.Bergeron@usdoj.gov
        Greta M. Brouphy      gbrouphy@hellerdraper.com
        Ben E. Clayton      ben@claytonlawfirmllc.com
        Joshua P. Clayton     josh@claytonlawfirmllc.com
        Leo David Congeni       leo@congenilawfirm.com, michelle@congenilawfirm.com
        Michael E. Landis     mlandis@hellerdraper.com
        Mark C. Landry       mlandry@newmanmathis.com, faith@newmanmathis.com
        Edna Ayliffe Latchem     ayliffe@intersurf.com
        Robert A. Mathis      rmathis@newmanmathis.com
        Michael W. McMahon           mmcmahon@daiglefisse.com
        Mark Mintz     mmintz@joneswalker.com, hstewart@joneswalker.com
        Harry Morse       harry@harrymorse.com
        Stewart F. Peck     speck@lawla.com, ymaranto@lawla.com
        Stephen T. Perkins     sperkins@twpdlaw.com
        Ryan James Richmond          ryan@snw.law
        Office of the U.S. Trustee     USTPRegion05.NR.ECF@usdoj.gov


November 23, 2020                              /s/ Michael Landis
                                               Michael E. Landis (La Bar No. 36542)

                                               Counsel for the Debtor




{00374517-3}
